Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on December 23, 2020 is acknowledged. Claims 1-9 are pending in this application.
3.	Claims 1-3 and 9 are cancelled by Examiner’s amendment set forth herein.
4.	Claims 4-8 are allowed in this office action.

Withdrawn Rejections
5.	Rejection of claims 4-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (enablement), is hereby withdrawn in view of Applicant’s amendment to the claims.
6.	Rejection of claims 4-8 under 35 U.S.C. 103 as being unpatentable over Suh et al (Nature, 9/18/2014, 513(7518): 436-439 (pp. 1-21 as filed with IDS), filed with IDS) in view of Cheng et al (US Patent No. 7956033), is hereby withdrawn in view of Applicant’s amendment to the claims.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Craig McRobbie on January 12, 2021.

Claims 1-4 and 9 have been amended as follows: 

1.-3. (Cancelled)

4. (Currently amended) A method for attenuating a level of blood glucose, comprising: 
administering to a subject in need thereof a therapeutically effective amount of a protein consisting of the sequence of SEQ ID NO: 1.

9. (Cancelled)

Claims 5-8 as set forth in the amendment filed on December 23, 2020.

Claims 4-8 are allowed.


REASON FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: A method for attenuating a level of blood glucose comprising administering to a subject in need thereof a therapeutically effective amount of a protein consisting of the sequence of SEQ ID NO: 1 is novel and unobvious over the prior art of record. The closest prior art is Cheng et al (US Patent No. 7956033, cited in the previous office action).  Cheng et al teach that native peptide of human FGF is isolated from human brain, and purified FGF is a mitogen for neuroblasts and promotes the neurites extension from spinal cord neurons. There is no teaching nor motivation to administer sequence of Cheng et al to attenuate a level of blood glucose to a subject in need thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 4-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654